Gbay, C. J.
It was not denied at the argument that the documents given in evidence by the plaintiff were sufficient to prove the organization of “the Washington County National Bank of Greenwich,” established at Greenwich, in the county of Washington and State of New York. The only objection relied on is that, by reason of variance in the name, there is no proof of the organization of the plaintiff as a corporation. It may well be doubted whether this objection is well pleaded. Christian Society in Plymouth v. Macomber, 3 Met. 235. Williams v. Cheney, 3 Gray, 215, 220. Hawes v. Ryder, 100 Mass. 216. But assuming it to be open under the answer of the defendant and the terms of the report, it cannot prevail. The plaintiff is described in the writ as “the Washington County National Bank, a corporation duly established by law and doing business in Greenwich, in the State of New York.” In the absence of evidence that there was any other bank of that name at that place, the evidence introduced warranted the inference that the organization proved was that of the plaintiff corporation.
Judgment on the verdict for the plaintiff1